DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1-10 and 16-20 are cancelled pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Jin ( “A vibration-assisted method to reduce separation force for stereolithography.” Journal of Manufacturing Processes. 34. Available online May 2018. 793–801).
Examiner notes the cited prior art is authored by the joint inventors and additional authors less than one year before the effective filing date of the invention. Because the pending application names fewer joint inventors than the publication, it is not readily 
Regarding claim 11, Jin teaches a method of fabricating a build part using a vibration-assisted stereolithography system, comprising: 
separating a build surface of the build part a distance from a constrained surface to form a gap having a gap thickness; 
populating the gap thickness with a resin; 
directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap; and 
activating a vibratory source to reduce a separation force required to be overcome in order to separate a post-cure build surface from the constrained surface (Page 796-797 and Figure 7).  

Regarding claim 12, Jin teaches the method as applied to claim 11, further comprising reducing the gap thickness to a layer thickness following populating the gap thickness with the resin (Figure 7 and Page 797).  

Regarding claim 13, Jin teaches the method as applied to claim 11, further comprising applying a separating load to a build platform to partially separate the build surface from the constrained surface prior to activating the vibratory source (Figure 2 and Page 794). 

Regarding claim 14, Jin teaches the method as applied to claim 11, further comprising applying a separating load to a build platform during a time when the vibratory source is activated (Figure 2 and Page 794-795).  

Regarding claim 15, Jin teaches the method as applied to claim 11, wherein the light source and the constrained surface are oriented a bottom-up stereolithography process (Figure 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liravi (“Separation force analysis and prediction based on cohesive element model for constrained-surface Stereolithography processes.” Computer-Aided Design. 69 (2015) 134–142) in view of Lawton (EP0467100). 
Regarding claim 11, Liravi teaches a process of constrained-surface (bottom-up) projection-based stereolithography (Figure 2b and 3), comprising the steps of: 


populating the gap thickness with a resin (Page 135);
directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap (Page 135); and 
moving the stage to separate the build surface from the vat bottom (Page 135 and Figure 2).

Liravi teaches significant pulling-up forces to separate the cured part from the bottom surface of the resin vat after each layer is cured which may cause breaking or significant deformation of the cured part when the platform moves up during the fabrication process (Page 135 and Figure 2), but is silent to the vibratory source.

 Lawton teaches method of fabricating a build part using a vibration-assisted stereolithography system, comprising (Claim 1 and Figures 1 and 2): 
separating a stage of the build part a distance from a transparent barrier to form a gap having a gap thickness (Figure 1, items 41 and 45 and Col 7, Ln 35-58 and Col 11, Ln 13-23); 
populating the gap thickness with a resin (Col 11, Ln 13-23);
directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap (Col 6, Ln 17-35); and 
activating a moving means in the form of pulses for controllably moving the transparent barrier relative to the stage to destroy adhesion between the transparent barrier and stage (Col 8, Ln 7-16 and Col 10, Ln 24-55). 
Lawton teaches gradually breaking the bonds segment by segment between a transparent barrier and cured layer to improve flatness, accuracy and integrity (Col 3, Ln 50- Col 4, Ln 12).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Livari with a step of applying pulsational motion to the constrained surface as the cured layer is being 
Regarding claim 12, Liravi in view of Lawton teaches the process as applied to claim 11, further comprising reducing the gap between the transparent barrier and stage to a desired layer thickness (Liravi, Page 135).  

Regarding claim 13, Liravi in view of Lawton teaches the process as applied to claim 11, wherein the stage is moved away from the coated vat bottom (Liravi, Figure 3) and the vat bottom is moved in a pulsed motion (Lawton,Col 8, Ln 7-16 and Col 10, Ln 24-55). 
While Liravi in view of Lawton does not explicitly teach applying a separating load to a build platform to partially separate the build surface from the constrained surface prior to activating the vibratory source, one of ordinary skill in the art would have recognized that a mere rearrangement of the order of steps of the prior art is within the skills of one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to modify the order of steps performed such that the stage is moved right before the vibration of the vat bottom is activated. 

Regarding claim 14, Liravi in view of Lawton teaches the process as applied to claim 11, wherein the stage is moved away from the coated vat bottom (Liravi, Figure 3) and the vat bottom is moved in a pulsed motion (Lawton, Col 8, Ln 7-16 and Col 10, Ln 24-55). 
While Liravi in view of Lawton does not explicitly teach applying a separating load to a build platform to during a time when the vibratory surface is activated, one of ordinary skill in the art would have recognized that a mere rearrangement of the order of steps of the prior art is within the skills of one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to modify the order of steps performed such that the stage is moved when the vibration of the vat bottom is activated. 

Regarding claim 15, Liravi teaches the method as applied to claim 11, wherein the light source and the constrained surface are oriented to perform a bottom-up stereolithography process (Liravi, Figure 3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742